Title: From James Madison to Thomas Jefferson, 11 February 1784
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Orange Feby. 11. 1784
Your favor of the 11. of Decr. ulto. came safe to hand after a very tedious conveyance. Mr. W. Maury having broken up his school in this Neighbourhood in order to attempt a superior one in Williamsburg & his pupils being dispersed, I have sent the book for Mr. P. Carr into the neighbourhood of Doctr. Walker whence I supposed it would most easily find its way to him. I thank you for the mark of attention afforded by your order for Smith’s Hist: of N.Y. for me. If it should be in every respect convenient I could wish a copy of Blairs Lectures to be added to it.
We have had a severer season & particularly a greater quantity of snow than is remembered to have distinguished any preceding winter. The effect of it on the price of grain & other provisions is much dreaded. It has been as yet so far favorable to me that I have pursued my intended course of law-reading with fewer interruptions than I had presupposed: but on the other hand it has deprived me entirely of the philosophical books which I had allotted for incidental reading: all my Trunks sent from Philada. both by Myself, & by Mr. House after I left it, being still at Fredericksg.
I have been thinking whether the present situation of the Report of the Revisors of the Laws does not render the printing of it for public consideration advisable. Such a step would not only ensure the preservation of the work & gain us credit abroad, but the sanction which it would probably procure to the Legislature might incline them to adopt it the more readily in the gross. If any material objections occur to you, you will be so good as to mention them I sincerely sympathize with the worthy family left behind us in Philada. but am not without hopes that the vacancies produced by our departure were of short duration. If a visit to Miss Patsy should carry you to Philada. I beg you to remember me in the most affectionate terms to the old lady & to Mrs. Trist if the persecutions of fortune should have so long frustrated her meditated voyage. You will also be so good as to tender my respects to Mr. Mercer if he be at Annapolis & to your other Colleagues, and to be assured of my sincerest wishes for your happiness.
I am Dr. Sir Your friend & servt.
J. Madison Jr.
In the Supplement to the 45. vol. of the Universal Magazine page 373. I find it mentioned by Docr. Hunter that there are in the British Museum grinders of the Incognitum which were found in Brasil & Lima. If I do not misremember your Hypothesis it supposes no bones of that animal to have been met with so far to the South.
